The plaintiff in error was tried and convicted in the superior court of Creek county upon an indictment returned at the January, 1919, term of the district court and duly transferred to the superior court of said county, which charged that the defendant, Walter Campbell, did have in his possession 21 half pints of whisky and one pint of gin with the unlawful intent to sell the same, and his punishment was fixed at six months' imprisonment in the county jail and a fine of $500. From the judgment rendered in accordance with the verdict on the 14th day of June, 1919, he appeals. No brief has been filed. When the case was called for final submission, the Attorney General moved to affirm the judgment for failure to prosecute the appeal. The motion to affirm is sustained, and the judgment herein is affirmed. Mandate forthwith.